United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1577
                                    ___________

Bettye Everette,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
St. Vincent Health System,               *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: February 19, 2010
                                 Filed: February 24, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Bettye Everette, an African American female, appeals the district court’s1
adverse grant of summary judgment in her Title VII employment discrimination action
against St. Vincent Health System. Reviewing de novo, see Johnson v. Blaukat, 453
F.3d 1108, 1112 (8th Cir. 2006), we find no error in the district court’s decision, see
42 U.S.C. § 2000e-5(e)(1) (charges must be filed within 180 days of the alleged
unlawful employment practice); Klein v. McGowan, 198 F.3d 705, 709 (8th Cir.
1999) (conduct which occurred outside of the statutory period cannot be grounds for

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
suit unless it is part of continuing violation which is systematic or serial; for
continuing-violation exception to be available, plaintiff must show sufficient nexus
between time-barred instances of harassment and discrimination that was not time-
barred); see also Anda v. Wickes Furniture Co., 517 F.3d 526, 531-32 (8th Cir. 2008)
(listing elements of prima facie case for hostile work environment claim); Carpenter
v. Con-Way Cent. Express, Inc., 481 F.3d 611, 618 (8th Cir. 2007) (“A hostile work
environment ‘is permeated with discriminatory intimidation, ridicule, and insult that
is sufficiently severe or pervasive to alter the conditions of the victim’s employment
and create an abusive working environment’ as viewed objectively by a reasonable
person.” (quoting Tademe v. Saint Cloud State Univ., 328 F.3d 982, 991 (8th Cir.
2003))). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-